ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant insists that we were in error in disposing of his bystanders’ bill of exception.
The record reveals that the trial judge declined to approve appellant’s bill, and appellant declined to accept a proposed qualification, whereupon the court prepared his own bill. Appellant then prepared and filed his bystanders’ bill.
Art. 667 C. C. P. (1925) provides that “the rules prescribed in civil suits” for preparing bills of exception shall be followed in criminal cases. Subdivision 9, Art. 2237 R. C. S. (1925) provides as follows:
*322“Should the party be dissatisfied with said bill filed by the judge, he may, upon procuring the signatures of three respectable bystanders, citizens of this State, attesting to the correctness of the bill as presented by him, have the same filed as part of the record of the cause; and the truth of the matter in reference thereto may be controverted and maintained by affidavits, not exceeding five in number on each side, to be filed with the papers of the cause, within ten days after the filing of said bill and to be considered as part of the record relating thereto.”
No contest of the bystanders’ bill as provided in the statute was undertaken by the State, hence it is before us for consideration under the rule heretofore announced, which is clearly stated in 4 Tex. Jur., page 288, Sec. 202 as follows: “The appellate court is bound by a bystanders’ bill which complies with the statute and is not contested by controverting affidavits filed in the court below, as authorized by the statute.”
Many authorities supporting the text are cited. See Hemphill v. State, 72 Tex. Cr. R. 638, 165 S. W. 462; Marshall v. State, 76 Tex. Cr. R. 386, 175 S. W. 154; Hirschberg v. State, 108 Tex. Cr. R. 175, 299 S. W. 641.
The bill in question recites that appellant was recalled by the State to the witness stand and was asked if he had not on March 6th, 7th and 8th given three checks aggregating more than $300.00 to the Hurricane Oil & Refining Company of Arp, Smith County, Texas. Appellant replied that he did not think so, but that he had not had his bank book balanced and could not tell what checks were out. This inquiry was permitted over objection. The bill further recites that while appellant’s counsel was arguing the case a member of the District Attorney’s staff interrupted appellant’s counsel and handed him three purported checks given by appellant to said Hurricane Oil & Refining Company; that appellant was not recalled to identify said checks, and that while the Assistant District Attorney was closing the argument for the State he exhibited the three checks to the jury and said: “Gentlemen, here are three more hot checks given by the defendant to the Hurricane Oil & Refinery Co., of Arp, Smith County, Texas. Gentlemen, you saw how quick defendant’s counsel dropped those checks, no wonder gentlemen, defendant’s counsel didn’t discuss these three' checks, they were hot checks, gentlemen, just like all the rest of these checks. It is just further evidence of his scheme to get all he could on hot checks.”
*323A further analysis of the bill leads us to believe we should not hold it duplicitous to the extent that it should not be considered. The recital that the questions about the Hurricane Oil Company checks were asked appellant over objections we think should be regarded simply as advising the court that the inquiry was not with appellant’s acquiescence, and was incorporated in the bill in order that this court could understand the circumstances and setting of the transaction complained of. There is no recital in the bill that the three checks were ever introduced in evidence although they are found in the statement of facts. There were in evidence ten checks given by appellant to the Lacy Refining Company from March 21st to March 27th, inclusive, one of which was the check for $114.15, the basis of the prosecution, given on March 24th. The Hurricane Oil Company checks were given some fifteen days before the first Lacy Refining Company check was given. There does not appear from the record any connection between the series of checks given to the two oil companies. However, we are not particularly concerned in that matter in the consideration of this bystanders’ bill. We may have overlooked it, but our attention' has not been directed to any evidence to the effect that the Hurricane Oil Company checks had not been paid, nor to any evidence regarding the circumstances under which they were given. As we understand the bill the crux of appellant’s complaint is that the Assistant District Attorney asserted that the checks exhibited by him to the jury were “three more hot checks” given by appellant; without any evidence supporting such assertion. That such an argument injected into the record a new fact hurtful to appellant is not open to discussion.
The principle which has long been accepted as the true guide in determining complaints of arguments is stated in Vineyard v. State, 96 Tex. Cr. R. 401, 257 S. W. 548, as follows:
“We think the only safe rule to be that this court should not hold an argument to be reversible error unless it is in extreme cases where the language complained of is manifestly improper, harmful and prejudicial, or where a mandatory provision of the statute is violated, or some new and harmful fact injected into the case. Stanchel v. State, 89 Tex. Cr. R. 358, 231 S. W. 120; Henderson v. State, 76 Tex. Cr. R. 66, 172 S. W. 793; Bowlin v. State, (No. 6418) 93 Tex. Cr. R. 452, 248 S. W. 396.”
Being bound by the bystanders’ bill, in the absence of controversion, we conclude upon further consideration that same reflects error which demands a reversal of the judgment.
*324The motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment of the trial court is now reversed and the cause remanded.